DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions.  

Allowable Subject Matter
Claims 1, 3, 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein the controller is configured to apply the PWM signal to the blower motor during an on time, and removes the PWM signal from the blower motor during an off time, the blower motor maintaining airflow in the ventilation mode during the on time and off time, wherein the on time and off time are dependent upon blower inertia.
The closest prior art, Spurr (US 6,078,156) discloses an apparatus for improved braking of a DC motor, wherein
first, a reversed-torque signal is applied to a standard motor controller that then reverses armature current to initiate braking and, 
second, a dissipative load is switched between the DC voltage bus and ground in order to dissipate the regenerated current as the motor slows;  
the dissipative load is repeatedly switched into and out of the circuit, whenever voltage on the DC voltage bus, caused by regenerated current, exceeds a selected threshold; wherein
current flow is maintained for a controlled period by providing hysteresis, providing a pulse-width modulation of the switching action, allowing for controlled, fast braking for repeated operations and improved overall servo positional control in high-inertia applications (Abstract). 
However, Spurr fails to disclose the above limitations of a controller is configured to apply the PWM signal to the blower motor during an on time, and removes the PWM signal from the blower motor during an off time, the blower motor maintaining airflow in the ventilation mode during the on time and off time, wherein the on time and off time are dependent upon blower inertia.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762





/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762